Appeal by defendant, as limited by his motion, from a sentence 'of the County Court, Nassau County, imposed September 26, 1978, upon his conviction of criminally negligent homicide, on his plea of guilty, the sentence being a definite prison term of one year. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a period of imprisonment of 60 days and probation for an additional 4 years and 10 months. As so modified, sentence affirmed and case remitted to the County Court to fix the terms and conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated. Titone, J. P., O’Connor, Lazer and Rabin, JJ., concur.